DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10 of U.S. Patent No. 9,408,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent discloses the structural limitations in claims 1-19. 
In relation to claim 1 of this application, claim 1 of the cited patent discloses “an outer housing; an inner housing, configured to receive a needle-free syringe in one end, the inner housing being moveable within the outer housing between a syringe loading position and a firing position; an activation button; and a housing lock engaged by the activation button to prohibit movement of the inner housing from the syringe loading position to the firing position when the activation button is activated in the syringe loading position.”
In relation to claims 2 and 3 of this application, claim 2 of the cited patent discloses “wherein the housing lock comprises an engagement surface on the activation button and a corresponding recess on the inner housing”.  
In relation to claim 4 of this application, claim 1 of the cited patent discloses “a hammer within the housing”.
In relation to claim 5 of this application, claim 1 of the cited patent discloses “a release mechanism”.
In relation to claim 6 of this application
In relation to claim 8 of this application, claim 3 of the cited patent discloses “a needle mount configured to receive the needle free syringe.”
In relation to claim 9 of this application, claim 4 of the cited patent discloses “a rotating pawl.”
In relation to claim 10 of this application, claim 5 of the cited patent discloses “a tab on the at least one rotating pawl.”
In relation to claim 11 of this application, claim 5 of the cited patent discloses “an opening for the at least one rotating pawl.”
In relation to claim 12 of this application, claim 3 of the cited patent discloses “an engagement between the syringe mount and the inner housing.”
In relation to claim 13 of this application, claim 7 of the cited patent discloses “wherein the interlocking structure further cooperates with the inner housing and outer housing to prevent the removal of a needle-free syringe from engagement with the syringe mount unless the inner housing is in the syringe loading position.”
In relation to claim 14 of this application, claim 8 of the cited patent discloses “the interlocking structure further cooperates with the inner housing and outer housing to prevent the inner housing from being moved from the syringe loading position to the firing position if a syringe is not properly loaded in the syringe mount.”
In relation to claim 15 of this application, claim 9 of the cited patent discloses “an eject button associated with the syringe mount such that activation of the eject button causes the syringe mount to release a mounted needle-free syringe”.
In relation to claim 16 of this application
In relation to claim 17 of this application, claim 11 of the cited patent discloses “a syringe eject spring providing sufficient force to completely eject a needle free syringe away from any contact with the needle-free injection system upon activation of the eject button.”
In relation to claims 18 and 19 of this application, claim 12 of the cited patent discloses “at least two raised surfaces on the syringe body defining at least one orientation channel configured to mate with an orientation structure of the syringe mount; and a grip edge defined by the raised surfaces which engages the syringe mount when a needle-free syringe is mounted, wherein the grip edge may be engaged with the syringe mount without rotating the syringe body or syringe mount.”
Allowable Subject Matter
In relation to sections 102 and 103 of the statute, claims 1-19 are considered allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or suggest, inter alia, “an activation button and a housing lock engaged by the activation button to prohibit movement of the inner housing from the syringe loading position to the firing position when the activation button is activated in the syringe loading position.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783